Citation Nr: 1703086	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Whether the documents received on February 2, 2010, regarding the April 2008 denial of entitlement to service connection for a back disorder served as a timely substantive appeal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran had active service from August 1973 to July 1979 and May 1984 to January 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the VA RO in Cleveland, Ohio.

This issue was previously before the Board in November 2014 and was remanded for further development.  Specifically, the Board requested the Veteran be provided with a hearing.  The requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

In May 2015, the Board denied the Veteran's appeal in finding that the substantive appeal received on April 28, 2010, was not timely.  In a July 2016 Memorandum Decision, the Court dismissed the Veteran's appeal of the Board's May 2015 conclusion that the document that the Veteran submitted to VA in April 2010 was not a valid substantive appeal.  However, the Court remanded this case to the Board to consider whether documents the Veteran submitted to VA on February 2, 2010, constituted a timely and valid substantive appeal.  This issue has now been returned to the Board for such consideration, and the Board can proceed to address this matter without remanding to the RO.  The Court - and the Veteran - are putting forth an additional theory as to whether he filed a timely appeal.  This is not submission of new evidence that would require RO consideration in the first instance.  In fact, the February 2010 documents in question were before the RO when it determined that a timely appeal was not filed.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The January 5, 2010, statement of the case (SOC) was sent to the Veteran's previous address, and therefore the Veteran did not receive the initial notice of the SOC.

2.  The Veteran received notice of the SOC on February 8, 2010.

3.  The documents received by VA on February 2, 2010, were not filed within sixty days following the Veteran's receipt of the SOC on February 8, 2010 or within 1 year of the April 2008 denial of this claim, nor did these documents indicate any intent to appeal this denial by setting forth errors of law or fact. 



CONCLUSION OF LAW

The documents received by VA on February 2, 2010, do not constitute a timely or adequate substantive appeal.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.300, 20.302(b), 20.304, 20.305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is asserting that the documents received by VA on February 2, 2010, constitute a timely substantive appeal stemming from the April 2008 rating decision.  As will be discussed below, the Board finds these documents do not constitute a substantive appeal for several reasons.

Under VA regulations, in order to perfect an appeal to the Board a substantive appeal must be filed within sixty (60) days from the date the SOC is mailed, or within the remainder of the one year period from the date of mailing the notification of the rating decision (RD), whichever is later, unless good cause is shown.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202 , 20.302(b).  The regulations also provide that if the Veteran submits additional pertinent evidence within one year of the notification of the determination being appealed, and that evidence requires the Veteran be provided with a supplemental statement of the case (SSOC), then the time to submit a substantive appeal shall be extended to sixty (60) days after the SSOC is mailed to the Veteran.  38 C.F.R. § 20.302 (b)(2). Otherwise, if a SSOC is provided then a thirty (30) day period from the date of mailing of the SSOC will be allowed for response.  38 C.F.R. § 20.302 (c).

In this case, the RD in question was issued on April 9, 2008, and the letter, including notice of the Veteran's right to appeal, was sent to the Veteran's address of record in Lexington, Ohio.  The Veteran then filed a timely notice of disagreement (NOD) in January 2009.

On January 5, 2010, a SOC was issued.  The Board acknowledges the letter including this SOC was sent to the Veteran's prior address in Bellville, Ohio.  During his March 2015 hearing, the Veteran testified he had not lived at the address in Bellville for more than five years, and his correct Lexington address had been previously used by the VA for correspondence, as evidenced by the notice letter of his April 2008 RD.  See hearing transcript pg. 3-4.  Furthermore, on January 16, 2010, this notice letter was marked return to sender, and returned to the VA by the US Postal Service.  Therefore, the evidence reflects the SOC was sent to the Veteran's previous address in error, and, as a result, the Veteran never received the initial notice of the January 2010 SOC.

Subsequently, on January 22, 2010, a letter was sent to the Veteran's correct Lexington address from the Assistant Director at the Cleveland, Ohio, RO, acknowledging the Veteran's January 2009 NOD and noting that he had been issued a SOC on January 5, 2010, addressing this issue.  The Veteran was notified that he needed to submit a signed VA Form 9 within 60 days from the date of the SOC or within one year from the date of the letter which notified the Veteran of the action he was appealing, which is later.  There is no indication from this letter that the Assistant Director was aware at the time that the Veteran's SOC had been returned as undeliverable. 

The original notice and SOC were re-mailed to the Veteran at his proper address of record on February 8, 2010.  Therefore, although the Veteran did not receive the initial notice of the January 2010 SOC, he received notice of this SOC on February 8, 2010.  Because this date was more than one year after the April 9, 2008 rating decision, the Veteran had sixty (60) days from February 8, 2010, or until April 9, 2010, to file a timely substantive appeal under VA regulations.  38 C.F.R. § 20.302 (b). 

However, as discussed in the July 2016 Memorandum Decision, a January 22, 2010, letter was sent to the Veteran's correct Lexington address from the Assistant Director at the Cleveland, Ohio, RO, which noted that the Veteran had been issued a SOC on January 5, 2010, addressing this issue.  

Subsequently, on February 2, 2010, the Veteran submitted a statement, as well as medical evidence from his VA physician dated January 11, 2010.  The RO construed these documents as additional evidence and issued a SSOC.  

The Board finds that the February 2, 2010, submission cannot constitute a substantive appeal.  The Board acknowledges that the January 22, 2010, letter noting that the Veteran had been issued a SOC on January 5, 2010, may have been confusing.  However, the fact remains that, at the time of the February 2, 2010, submission, the Veteran had not yet received a SOC.  It is not possible for him to appeal an issue for which he had not been properly issued a SOC.  Since the initial SOC was returned due to use of an old address, it is clear he did not receive it, and that SOC cannot be considered as properly issued.  The regulations require that an appeal be submitted after issuance of a SOC. See 38 C.F.R. § 20.200.  Since the Veteran did not receive a proper SOC here until February 8, 2010, any documents received beforehand simply could not be an appeal.  The February 8, 2010 SOC cover letter explicitly put the Veteran on notice that filing a substantive appeal
was necessary to perfect his appeal to the Board.  

Moreover, the documents that the Veteran submitted on February 2, 2010, did not meet the requirements of a substantive appeal.  He did not submit a VA Form 9, and the accompanying correspondence did not indicate in any way that the Veteran was intending to appeal the denial.  Instead, it is clear from the Veteran's statement that his purpose was to submit a medical nexus statement in support of his claim and to request that VA continue to collect his VA treatment records.  These documents provided no discussion regarding the appeal of an issue.  Under 38 C.F.R. § 20.202, "a substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination or determinations being appealed."  Even reading the Veteran's statement liberally, he simply stated he was submitting a medical opinion in support of his claim and he asked that the RO continue to update his VA medical records.  There were absolutely no statements as to errors of fact or law the RO had made in denying his claim, or in any way suggesting his intent to appeal.

While there is caselaw that a premature substantive appeal can be accepted in certain situations, it must still otherwise meet the requirements for being an adequate appeal.  See, e.g., Gibson v. Peake, 22 Vet.App. 11, 17 (2007).  Since that requirement has not been met here, the Board declines to find the February 2010 documents the equivalent of a premature appeal.

Submission of additional evidence does not extend the time limit for completing an appeal.  See 38 C.F.R. § 20.304.  Moreover, a clear reading of that regulation demonstrates that submission of additional evidence does not equal filing a substantive appeal.  If the drafters of the regulations intended for any submission of evidence during the appeal period to be sufficient to constitute an appeal, this would have been stated.  Instead, it was made clear that submission of additional evidence had no effect whatsoever on the time period - and therefore, the requirement - to submit a substantive appeal.  

In essence, the February 2, 2010, statement and evidence cannot serve as a substantive appeal because (1) it was not filed within one year of the April 9, 2008, rating decision or within 60 days following issuance of the February 8, 2010, SOC, and (2) it did not satisfy the regulatory requirements for an appeal.  Therefore, the Board finds the Veteran's February 2, 2010, documents did not constitute a timely substantive appeal.  38 C.F.R. § 20.302.   

The Board acknowledges the argument set forth in the November 2016 Post-Remand Brief that the way that the RO handled this matter in regard to using an incorrect address and the remailing of the SOC caused confusion.  The Board does not dispute this argument and is sympathetic for any confusion that was caused by the part of VA.  However, this does not change the fact that the February 2, 2010, documents could not serve as a substantive appeal, as the Veteran had not received a SOC at the time those documents were submitted, nor does the content of those documents satisfy the legal requirements of an appeal.

The Board has considered that a substantive appeal is not a jurisdictional requirement, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly, where appropriate.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, in this case, the Board finds that the February 2, 2010, documents were not actually a substantive appeal.  The RO did not determine these documents to be a substantive appeal either.  The underlying issue in Percy was that the RO's actions had led that claimant to believe he had filed a timely and adequate substantive appeal, when he had not.  There is no comparable situation here, as the RO clearly informed the Veteran he had not filed a proper appeal.  The Court suggested the Board revisit this issue by laying out the various timelines discussed above, noting that the Veteran had various deadlines by which he could submit an appeal.  While that may, indeed, have been confusing, the Board has given him the latest possible date by which he could timely file.  In other words, despite any confusion, he is being accorded the most time possible under the regulations to file an appeal, and it was still not timely.  Moreover, the February 2010 document in question, despite being received prior to issuance of the SOC, still did not contain the necessary content for an adequate appeal, as discussed in detail above.  There was no impediment to the Veteran laying out his reasons for his appeal in this document if he did intend for it to be his appeal.  As such, the issue here with regard to the February 2, 2010, documents is not just one of timeliness, which the Board could waive, but is also one of content.  To waive both timeliness and content requirements for filing a substantive appeal would nullify the regulatory scheme entirely.

Based on all of the foregoing, the Board finds that the documents received on February 2, 2010, did not constitute a timely substantive appeal.  38 U.S.C.A. § 7105 (d)(3).  Accordingly, the Veteran's appeal is denied.

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in this case, the essential facts are not in dispute.  Instead, the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, there is no possibility that any additional notice or development would aid the Veteran in substantiating this appeal, and further discussion of the VA's duties to notify and assist is not required.

ORDER

The documents received on February 2, 2010, did not constitute a timely or adequate substantive appeal, and the Veteran's appeal is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


